Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action responsive to applicant’s request for continuing application of 1/26/2022.   Claims 1-11 are pending and 1-11 are rejected.   

Priority
	Applicant’s claim of priority to application JP2018-012344 filed 01/29/2018 in Japan is acknowledged. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. “, regardless of the vehicle speed control and the power train control,”   It is not apparent whether applicant intended to combine with the preceding comma splice separated by the comma, stand alone, include another action included with the speed, or combine with the subsequent element action isolated by the comma.
It will be interpreted as standing alone reading on a condition of control being changed is something other than speed.  
	The rejection to the dependent claims is inherited from the respective independent claim.


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yasushi et al. (JP2007187090), with citations as presented from the machine translation, which teaches:
(re: cl 1) A control unit that controls a travelling state and an air conditioning state of a vehicle comprising: a drive control unit performing a vehicle speed control and a power train control. (¶23- ecu #10 sets speed control)

, and a deceleration operation where the engine is stopped to allow the vehicle to coast (¶38-coasting decel),
the power train control selectively executing activation or deactivation of the engine (¶37- use of engine in acceleration; ¶39-engine stop);
wherein a condition of control is changed (¶36-change of grade) maintaining the control thereof, for at least one of the vehicle speed control (¶36-maintaining speed in changing grade),
the power train control and the air-conditioning control while the air conditioning control is operating, compared to a case where the air conditioning control is not operating (¶37-AC control operates to temporarily turns off AC to control load),   and the air conditioning control is executed (¶37-operates air conditioning control), 
while the air conditioning system is operated (¶37-operates air conditioning system),
 regardless of the vehicle speed control and the power train control (¶37-operates air conditioning control at all speeds; ¶36-cruise control maintains speed by changing output per changing grade), 
without stopping an air conditioning function (¶37-operates without stopping air conditioning if below limit; ¶37- as an alternative to reducing air conditioner stops any of alternative accessories: rear defogger, rear wiper, mirror heater, seat heater, audio, room lamp, cigar socket are cited as examples of temporary stopable auxiliaries that do not affect the running of the vehicle).



(re: cl 3) wherein the drive control unit is configured to lower the target acceleration factor in the vehicle speed control while the air conditioning system is operating (¶51-map changing acceleration as a function of vehicle speed).


Allowable Subject Matter
	Claims 4-11 distinguish over the prior art but depend from rejection base claim. These claims would be allowed if the inherited 112 rejections were corrected and re-written in independent form or if the limitations of an allowable claim were incorporated within the independent base claim from which this claims depend or if re-written premised upon dependence from an otherwise allowable base claim.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 	
	The following is an examiner's statement of reasons for allowance: The prior art does not disclose: A control unit that controls a travelling state and an air conditioning state of a vehicle comprising: a drive control unit performing a vehicle speed control and a power train control, the vehicle speed control selectively executing an acceleration operation where an engine mounted on the vehicle is operated and a deceleration operation where the engine is stopped to allow the 


Response to Amendments/Arguments
	Applicant’s amendment has introduced indefinite language into the independent claim 1.
One of applicant’s newly added alternate elements “, regardless of the vehicle speed control and the power train control,” It is not apparent whether applicant intended to combine with the preceding comma splice separated by the comma, stand alone, include another action included with the speed, or combine with the subsequent action isolated by the comma.  It will be interpreted as standing alone reading on a condition of control being changed is something other than speed though also reads on linking to the previous and subsequent comma splices. 
	Applicant’s amendment was insufficient and arguments unpersuasive in overcoming the prior art rejections.    By claiming at least one of a plurality of elements, only one of the elements needs be present to read on the claim.  Adding additional alternative elements to the at least one of broadens the claim and does not help to distinguish over the prior art as at least two of the elements were previously cited as being present.    Yasushi et al. was previously cited as teaching two of the alternate elements:
vehicle speed control (¶36-maintaining speed in changing grade), 

Yasushi et al. teaches the newly amended elements: 
the power train control and the air-conditioning control while the air conditioning control is operating, compared to a case where the air conditioning control is not operating (¶37-temporarily turns off AC to control load), and
the air conditioning control is executed (¶37-operates air conditioning control), 
while the air conditioning system is operated (¶37-operates air conditioning system),
 regardless of the vehicle speed control and the power train control (¶37-operates air conditioning control at all speeds), 
without stopping an air conditioning function (¶37-operates without stopping air conditioning if below control).  Yasushi et al. teaches the new alternative elements of:
the air conditioning control is executed (¶37-operates air conditioning control), 
while the air conditioning system is operated (¶37-operates air conditioning system),
 regardless of the vehicle speed control and the power train control (¶37-operates air conditioning control at all speeds; ¶36-cruise control maintains speed by changing output per changing grade), 
without stopping an air conditioning function (¶37-operates without stopping air conditioning if below limit; ¶37- as an alternative to reducing air conditioner stops any of alternative accessories: rear defogger, rear wiper, mirror heater, seat heater, audio, room lamp, cigar socket are cited as examples of temporary stopable auxiliaries that do not affect the running of the vehicle).

	Applicant’s argues that by placing an adding alternative element to turning of the air condition load he is overcoming the anticipatory rejection.  That is not the case as Yasushi et al.  teaches shutting off other loads as an alternative to the air conditioning.  Also, Yasushi et al. continues to operate the air conditioning load if the vehicle is below a velocity limit.  
	Yasushi et al. teaches alternative to controlling the output besides changing vehicle speed- regardless of the vehicle speed control and the power train control (¶37-operates air conditioning control at all speeds; ¶36-cruise control maintains speed by changing output per changing grade).  This argument further overlooks the fact that  at least one condition of control is changed is still met by the grade change and (¶36-maintaining speed in changing grade), and turning off the AC load as a function of grade: the power train control and the air-conditioning control while the air conditioning control is operating, compared to a case where the air conditioning control is not operating (¶37-AC control operates to temporarily turns off AC to control load).  Yasushi et al  teaches changing condition while maintaining control of the vehicle speed. Ac or powertrain.  
A change in grade is a change in condition.  Yasushi et al maintains the vehicle speed in a changing grade (¶36).  That is a maintaining control of the vehicle under a change of condition.
	The claim is not directed to the powertrain operating while the air conditioning is operating but rather the air conditioning control is operating.  The temporary shutting off the air conditioning by the air conditioning control while the air conditioning is temporarily turned off is an operating of the air condition control as the controlling is actively suppressing the air conditioning to reduce load on the engine.  The air conditioning control continues under those circumstances of suspending air conditioning operation.  


;
Conclusion
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.  
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-
6937. The examiner can normally be reached on Mon, Tues, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications

system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655